J-S30020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CORY DUANE CRESSMAN                        :
                                               :
                       Appellant               :   No. 409 MDA 2021

        Appeal from the Judgment of Sentence Entered January 27, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0006292-2019



BEFORE:      BENDER, P.J.E., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                        FILED NOVEMBER 23, 2021

        Cory Duane Cressman (Appellant) appeals from the judgment of

sentence entered in the Lancaster County Court of Common Pleas after

pleading guilty to one count each of rape of a child and terroristic threats, and

two counts each of indecent assault of a complainant under 13 years and

corruption of minors.1 Appellant’s attorney, Kaitlyn M. Mills, Esquire (Appeal

Counsel) has filed a petition to withdraw from representation and an Anders

brief, raising a challenge to the validity of Appellant’s guilty plea.2     See

Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 3121(c), 2706(a)(1), 3126(a)(7), 6301(a)(1)(ii), respectively.

2   The Commonwealth filed a letter stating it would not file a brief.
J-S30020-21



978 A.2d 349 (Pa. 2009). For the reasons below, we affirm the judgment of

sentence and grant Appeal Counsel’s petition to withdraw.

       On January 27, 2021, Appellant, represented by Cory J. Miller, Esquire,

(Plea Counsel) pled guilty to one count each of rape of a child and terroristic

threats, and two counts each of indecent assault of a person under 13 years

and corruption of minors.3 We glean the following factual summary from the

combined plea and sentencing hearing transcript:

       [O]n or about January 25th, 2019, both incidents [were
       committed] in Penn Township, Lancaster County, Pennsylvania[.
       Appellant], being 19 years of age, did engage in sexual intercourse
       with a 12-year-old [B.B.] and touched her bare breasts. He also
       did touch the breasts and buttocks of [L.T.], a 12-year-old, at that
       time.

N.T. at 14 (paragraph break omitted). Appellant threatened to kill B.B. “if she

told anyone[.]”     Affidavit of Probable Cause, 10/2/19, at 2.    Plea Counsel

reviewed the written plea colloquy with Appellant and the trial court confirmed

Appellant understood the agreement and did not have any questions regarding

the document. N.T. at 11.

       Appellant waived conducting an SVP assessment before sentencing. The

trial court thus sentenced Appellant, that same day, to an aggregate period of

seven to 15 years’ incarceration.4 The trial court then notified Appellant of his
____________________________________________


3 Both Appellant and his attorney appeared via video.         N.T., Guilty Plea,
1/27/21, at 2.

4 The court imposed a sentence of seven to 15 years’ incarceration on rape of
a child. The court also imposed sentences of one to five years on each of the
remaining counts, all to run concurrently with the first count. N.T. at 2, 18.


                                           -2-
J-S30020-21



registration requirements as a Tier III offender under the Sexual Offenders

Registration and Notification Act (SORNA).5

       Two days later, Appellant filed a pro se correspondence, alleging his plea

was invalid due to his medication making him “drowsy.”              Letter From

Appellant, 1/29/21.        On February 5, 2021, Plea Counsel, on behalf of

Appellant, filed a timely post-sentence motion to withdraw Appellant’s guilty

plea, wherein Appellant asserted Plea Counsel informed him he would be

permitted to withdraw the plea. Appellant’s Post-Sentence Motion, 2/5/21, at

5 (unpaginated).       In that same motion, Plea Counsel requested leave to

withdraw from representation. Id. at 6.

       On March 11, 2021, the trial court denied Appellant’s motion to withdraw

his plea. Plea Counsel timely filed a notice of appeal. Shortly thereafter, the

trial court granted counsel’s request to withdraw from representation and

appointed Benjamin Vanasse, Esquire, of the Lancaster County Public

Defender’s Office. The trial court ordered Appellant to file a concise statement

of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b).             In

response, Attorney Vanasse timely filed a Pa.R.A.P. 1925(c)(4) statement that

Appellant raised no issues of merit on appeal.       Appellant’s case was then

reassigned to Appeal Counsel, who filed in this Court an Anders brief and

application for leave to withdraw as counsel on August 13, 2021.          Appeal
____________________________________________


5 42 Pa.C.S. §§ 9799.10-9799.75; see 42 Pa.C.S. §§ 9799.14(d) (rape and
indecent assault are Tier III offenses), 9799.15(a)(3) (Tier III offender must
register for life.


                                           -3-
J-S30020-21



Counsel attached a copy of a letter, which explained to Appellant his right to

retain new counsel or proceed pro se.

      Preliminarily, we address Appeal Counsel’s Anders brief alleging the

issues on appeal are frivolous. This Court has stated:

      [We] must first pass upon counsel’s petition to withdraw before
      reviewing the merits of the underlying issues presented[.]

      Prior to withdrawing as counsel on a direct appeal under Anders,
      counsel must file a brief that meets the requirements established
      by our Supreme Court in Santiago. The brief must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

      Counsel also must provide a copy of the Anders brief to [her]
      client. Attending the brief must be a letter that advises the client
      of his right to: “(1) retain new counsel to pursue the appeal; (2)
      proceed pro se on appeal; or (3) raise any points that the
      appellant deems worthy of the court[’]s attention in addition to
      the points raised by counsel in the Anders brief.”

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super 2014)

(citations omitted). “Once counsel has satisfied the above requirements, it is

then this Court’s duty to conduct its own review of the trial court’s proceedings

and render an independent judgment as to whether the appeal is, in fact,




                                      -4-
J-S30020-21



wholly frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa.

Super. 2007) (en banc) (citation omitted).

      Instantly, Appeal Counsel satisfied the technical requirements of

Anders and Santiago.      In her Anders brief, she aptly summarizes the

pertinent factual and procedural history with citations to the record. Anders

Brief at 5-7. After a conscientious review of the record and applicable law,

Appeal Counsel concludes the appeal is frivolous. Id. at 8. Appeal Counsel

has attached to her application to withdraw a letter to Appellant that meets

the notice requirements. See Orellana, 86 A.3d at 880.

      Appeal Counsel states Appellant “has not communicated any issues he

wished to raise on direct appeal” to her, nor has he filed a response to

Counsel’s application to withdraw. Anders Brief at 8. Nevertheless, Appeal

Counsel addresses whether this Court should allow Appellant to withdraw his

guilty plea. Appellant cites his pro se post-sentence correspondence, which

argued his plea was involuntary because he was under the influence of

“medication that affected his ability to enter an intelligent, willing, and

voluntary plea.” Id. at 10. Appellant insists the medication he was taking

made him “drowsy” and as such, made his plea “invalid[.]”       Id.   Appeal

Counsel presents the following question on appeal:

      1. Should [A]ppellate [C]ounsel be granted leave to withdraw as
         counsel because any appellate issues in the instant case are
         frivolous?

Anders Brief at 4.

      This Court has stated:

                                    -5-
J-S30020-21


         [P]ost-sentence motions for withdrawal are subject to
         higher scrutiny since courts strive to discourage entry of
         guilty pleas as sentence-testing devices. A defendant must
         demonstrate that manifest injustice would result if the court
         were to deny his post-sentence motion to withdraw a guilty
         plea. Manifest injustice may be established if the plea was
         not tendered knowingly, intelligently, and voluntarily. In
         determining whether a plea is valid, the court must examine
         the totality of circumstances surrounding the plea.        A
         deficient plea does not per se establish prejudice on the
         order of manifest injustice.

      “It is well-settled that the decision whether to permit a defendant
      to withdraw a guilty plea is within the sound discretion of the trial
      court.”

Commonwealth v. Kehr, 180 A.3d 754, 756-57 (Pa. Super. 2018) (citations

omitted).

      Pennsylvania Rule of Criminal Procedure 590 provides that before

accepting a guilty plea, the trial court must ensure the defendant understands:

      (1) the nature of the charges to which he is pleading guilty; (2)
      the factual basis for the plea; (3) he is giving up his right to trial
      by jury; (4) and the presumption of innocence; (5) he is aware of
      the permissible ranges of sentences and fines possible; and (6)
      the court is not bound by the terms of the agreement unless the
      court accepts the plea.

Commonwealth v. Kpou, 153 A.3d 1020, 1023 (Pa. Super. 2016) (citation

omitted). Further,

      [a] person who elects to plead guilty is bound by the statement
      he makes in open court while under oath and he may not later
      assert grounds for withdrawing the plea which contradict the
      statements he made at his plea colloquy.

Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super. 2003).

      The trial court provided the following rationale for denying Appellant’s

post-sentence motion:


                                      -6-
J-S30020-21


      [D]uring the negotiation and execution of the plea agreement,
      [Appellant] met with [Plea Counsel] via videoconference or
      telephone on at least three occasions: December 4, 2020,
      January 6, 2021, and January 21, 2021. During the phone
      conference of January 6, [Appellant] and [Plea Counsel] reviewed
      all documents relevant to the plea agreement and guilty plea,
      including the Guilty Plea Colloquy, which consists of some 74
      paragraphs designed to inform [Appellant] of his rights and
      particularly those rights he would forego upon entering the guilty
      plea. Counsel read aloud each document in its entirety over the
      phone. At the conclusion of the phone conference, [Appellant]
      agreed that [Plea Counsel] should sign the necessary plea
      documents on [his] behalf. [Appellant’s mother later contacted
      Plea Counsel and] informed him [that Appellant] had additional
      questions regarding his plea.

            [Plea Counsel] therefore scheduled the videoconference
      with [Appellant] for January 21, 2021[, wherein] counsel reviewed
      for a second time the guilty plea documents, including the Guilty
      Plea Colloquy.     [Appellant] also independently reviewed the
      documents for himself[. Appellant] had ample opportunity to
      review the documents and to ask questions of [Plea Counsel],
      which he did. [Plea Counsel] answered [Appellant’s] questions
      regarding the plea and [Appellant] agreed to move forward with
      it.

Trial Ct. Op., 3/11/21, at 5-6 (paragraph break added).

      Further, at the plea hearing, the trial court extensively explained to

Appellant his rights and the charges to which he was pleading, and confirmed

Appellant understood and had no further questions. Trial Ct. Op. at 6-7. After

the colloquy, the trial court allowed Appellant another opportunity to make a

statement or ask for clarification on his plea. Id. at 7. Appellant asked if

“skipping the wait time for the [SVP] assessment” would delay his transfer

from the Lancaster County facility. Id; N.T. at 17. The trial court responded,

“to the best of [its] understanding,” Lancaster County would transfer Appellant

to the Department of Corrections without delay. N.T. at 17. In Appellant’s


                                     -7-
J-S30020-21



written colloquy, he stated he was not under the influence of alcohol, drugs,

or medication, and any treatment he was receiving for illnesses did not affect

his “ability to understand these questions or why” he was there. Appellant’s

Written Guilty Plea Colloquy, 1/6/21, at 1 (unpaginated). Appellant responded

“N/A” when asked if any medications he was taking would affect his ability to

“understand these questions or why” he was there.         Id.   During his plea

hearing, the trial court confirmed Appellant reviewed the colloquy with Plea

Counsel and had no questions about the agreement. N.T. at 11.

      After our review of the record, we agree with the trial court’s conclusion

that Appellant was “thoroughly informed regarding all aspects of the guilty

plea process.” Trial Ct. Op. at 6; see Kpou, 153 A.2d at 1023. Appellant

stated in his colloquy he was not under the influence of drugs, and any

medication he was on did not impact his ability to plead guilty. He cannot

now claim he was “drowsy” and thus entered an unknowing plea.              See

Pollard, 832 A.2d at 523. Appellant does not meet the standard to withdraw

his plea after sentencing because he has not demonstrated any manifest

injustice. See Kehr, 180 A.3d at 756-57.

      Following an independent review of the record, we likewise determine

Appellant’s appeal is frivolous. See Goodwin, 928 A.2d at 291. Accordingly,

we affirm the judgment of sentence and grant Appeal Counsel’s petition to

withdraw from representation.

      Judgment of sentence affirmed. Appeal Counsel’s petition to withdraw

from representation granted.

                                     -8-
J-S30020-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2021




                          -9-